 



EXHIBIT 10.8
EXECUTION COPY
PLEDGE AND SECURITY AGREEMENT
          This PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated as of
June 1, 2007, by and among StarVox Communications, Inc., a California
corporation (the “Company”), U.S. Wireless Data, Inc. a Delaware corporation
(the “Parent”), Capital Telecommunications, Inc., a Pennsylvania corporation (
“Guarantor” and together with the Company and Parent, the “Debtors” and each, a
“Debtor”), and such Holders of those certain Senior Secured Debentures (each, a
“Secured Party” and together, the “Secured Parties”), in the aggregate principal
amount of $9,000,000, as the same may be amended from time to time (the
“Debentures”), issued by the Company to the Secured Parties in connection with
that certain Securities Purchase Agreement entered into by and among the Company
and the Secured Parties, and guaranteed by each Guarantor, on the date hereof
(the “Securities Purchase Agreement”);
W I T N E S S E T H:
     WHEREAS, pursuant to the Debentures, the Secured Parties have extended and
have agreed to extend certain credit extensions described above to the Company
as evidenced by the Debentures;
     NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Certain Definitions. As used in this Agreement, the following terms
shall have the meanings set forth in this Section 1.
     (a) “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement, or otherwise so obligated to
grant a security interest under the Securities Purchase Agreement, Debentures,
or Guaranty and which shall include the following, whether presently owned or
existing or hereafter acquired or coming into existence, and all additions and
accessions thereto and all substitutions and replacements thereof, and all
proceeds, products and accounts thereof, including, without limitation, all
proceeds from the sale or transfer of the Collateral and of insurance covering
the same and of any tort claims in connection therewith:
     (i) all Accounts, Deposit Accounts, Instruments, Documents, Chattel Paper
(whether Tangible Chattel Paper or Electronic Chattel Paper), Goods (including
Inventory, Equipment, Fixtures and Motor Vehicles), Payment Intangibles,
Software and other General Intangibles and all Letter-of-Credit Rights;
     (ii) the shares of common stock and preferred stock of, or partnership,
membership and other ownership interests in any subsidiary organized under the
laws of the United States or any political subdivision thereof, now or hereafter
owned by any Debtor and all certificates evidencing the same (collectively, the
“Pledged Equity”) which are attached hereto on Schedule A, together with, in
each case:

 



--------------------------------------------------------------------------------



 



     (1) all shares, securities, monies or property representing a dividend on
any of the Pledged Equity, or representing a distribution or return of capital
upon or in respect of the Pledged Equity, or resulting from a split-up,
revision, reclassification or other like change of the Pledged Equity or
otherwise received in exchange therefor, and any subscription warrants, rights
or options issued to the holders of, or otherwise in respect of, the Pledged
Equity, and
     (2) without affecting the obligations of the Debtors under any provision
prohibiting such action hereunder or under any other Transaction Document, in
the event of any consolidation or merger or similar transaction in which a
subsidiary of such Debtor is not the surviving corporation, all ownership
interests of any class or character of the successor corporation (unless such
successor corporation is that Debtor itself), formed by or resulting from such
consolidation or merger (the Pledged Equity, together with all other
certificates, shares, securities, properties or moneys as may from time to time
be pledged hereunder pursuant to this clause (2) and clause (1) above being
herein collectively called the “Equity Collateral”);
     (iii) all Investment Property, Financial Assets and Securities Accounts not
covered by the foregoing clauses, (i), (i) and (iii);
     (iv) all Intellectual Property;
     (v) all commercial tort claims described on Schedule B hereto;
     (vi) All other tangible and intangible property of each Debtor, including
all books, correspondence, credit files, records, invoices, tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Debtor or any computer bureau or service company from time to
time acting for such Debtor; and
     (vii) all Proceeds and products in whatever form of all or any part of the
other Collateral, including all rents, profits, income and benefits and all
proceeds of insurance and all condemnation awards and all other compensation for
any event of loss with respect to all or any part of the other Collateral
(together with all rights to recover and proceed with respect to the same), and
all accessions to, substitutions for and replacements of all or any part of the
other Collateral.
     Notwithstanding the foregoing, the term Collateral shall not include
equipment acquired by lease or purchase money financing, in each case only to
the extent such lease or financing prohibit the granting of such lien therein.
     (c) “Obligations” means all obligations of the Debtors owed to the Secured
Parties under the Transaction Documents (as defined in the Securities Purchase
Agreement) whether now or hereafter existing, voluntary or involuntary, direct
or indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that

2



--------------------------------------------------------------------------------



 



are paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Parties as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.
     (d) “Required Holders” has the meaning set forth in the Debentures and
shall include the Agent acting on behalf of the Required Holders pursuant to
their written instructions.
     (e) “UCC” means the Uniform Commercial Code and or any other applicable law
of any jurisdiction (including, without limitation, the states of New York,
Pennsylvania, Texas, California and Delaware) as to any Collateral located
therein.
     2. Grant of Security Interest.
     As an inducement for the Secured Parties to extend the credit as evidenced
by the Debentures and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations, each Debtor
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Secured Parties a continuing security interest in and to, a lien upon and a
right of set-off against all of their respective right, title and interest of
whatsoever kind and nature in and to, the Collateral (the “Security Interest”).
     3. Representations, Warranties, Covenants and Agreements of the Debtors.
Each Debtor represents and warrants to, and covenants and agrees with, the
Secured Parties as follows:
     (a) Each Debtor has the requisite corporate power and authority to enter
into this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by each Debtor of this Agreement and the
filings contemplated therein have been duly authorized by all necessary action
on the part of each Debtor and no further action is required by each Debtor.
     (b) Each Debtor has no place of business or offices where its books of
account and records are kept (other than temporarily at the offices of its
attorneys or accountants) except as set forth on Schedule C attached hereto.
Schedule C contains a list of places where Equipment representing at least 85%
of the value of all of the Equipment of Debtor is stored or located.
     (c) Each Debtor is the sole owner of its Collateral, free and clear of any
conflicting ownership interest or liens, security interests, encumbrances,
rights or claims (except for Permitted Liens), and is fully authorized to grant
the Security Interest in and to pledge the Collateral. Except for Permitted
Liens, there is not on file in any governmental or regulatory authority, agency
or recording office an effective financing statement, security agreement,
license or transfer or any notice of any of the foregoing (other than those
filed in favor of the Secured Parties) covering or affecting any of the
Collateral. So long as this Agreement shall be in effect, no Debtor shall
execute and shall

3



--------------------------------------------------------------------------------



 



knowingly permit to be on file in any such office or agency any such financing
statement or other document or instrument (except (i) for Permitted Liens and
(ii) to the extent filed or recorded in favor of the Secured Parties pursuant to
the terms of this Agreement).
     (d) To each Debtor’s knowledge, no part of its ownership rights to its
Collateral has been judged invalid or unenforceable. No written claim has been
received that any Collateral or any Debtor’s use of any Collateral violates the
rights of any third party. There has been no adverse decision to any Debtor’s
claim of ownership rights in or exclusive rights to use of its Collateral in any
jurisdiction or to any Debtor’s right to keep and maintain such Collateral in
full force and effect, and there is no proceeding involving said rights pending
or, to the best knowledge of such Debtor, threatened before any court, judicial
body, administrative or regulatory agency, arbitrator or other governmental
authority.
     (e) Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule C and may not relocate such
books of account and records or tangible Collateral unless it delivers to the
Secured Parties at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interest to create in favor of each of
the Secured Parties a valid, perfected and continuing perfected first priority
lien in the Collateral or a certificate of a responsible officer of the Company
that such is not required.
     (f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon (i) making the filings described in the paragraph (g) set
forth immediately below and (ii) entering into account control agreements with
Silicon Valley Bank, will create a perfected first priority security interest in
such Collateral subject only to Permitted Liens (as defined in the Debentures).
     (g) Each Debtor hereby authorizes each of the Secured Parties to file one
or more financing statements under the UCC, with respect to the Security
Interest with the proper filing and recording agencies in any jurisdiction
deemed proper by them.
     (h) The execution, delivery and performance of this Agreement by each
Debtor does not conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing such Debtor’s debt or otherwise) or other
understanding to which such Debtor is a party or by which any property or asset
of such Debtor is bound or affected. No consent, which has not been received and
provided to the Secured Parties (including, without limitation, from

4



--------------------------------------------------------------------------------



 



stockholders or creditors of such Debtor) is required for such Debtor to enter
into and perform its obligations hereunder.
     (i) After making the filings contemplated by Section 3(g), each Debtor
shall at all times maintain the liens and Security Interest provided for
hereunder as valid and perfected first priority liens and security interests in
the Collateral (subject only to Permitted Liens) as described in Sections 3(e)
and (f) of this Agreement in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 11
hereof. Notwithstanding the foregoing and the requirements of Section (3)(f)
above, the Debtors will not be required to provide control agreements for the
pledged deposit accounts at M&T Bank so long as they maintain a balance of less
than $200,000.00 in the aggregate in such accounts and so long as cash balances
in such accounts are transferred to accounts of the Company or a Guarantor at
Silicon Valley Bank (or another bank upon receiving the written consent of
Agent). Each Debtor hereby agrees to defend the same against any and all
persons. Each Debtor shall safeguard and protect all Collateral for the account
of the Secured Parties. Each Debtor irrevocably authorizes the Secured Parties
at any time and from time to time to file in any filing office in any
jurisdiction any initial financing statement or amendment thereto that indicates
the collateral as “all assets” or “all personal property” of such Debtor or
words of similar effect and will pay the cost of filing the same in all public
offices wherever filing is, or is deemed by the Secured Parties to be, necessary
or desirable to effect the rights and obligations provided for herein. Without
limiting the generality of the foregoing, the Debtors shall pay all fees, taxes
and other amounts necessary to maintain the Collateral and the Security Interest
hereunder, and the Debtors shall obtain and furnish to the Secured Parties from
time to time, upon demand, such releases and/or subordinations of claims and
liens which may be required to maintain the priority of the Security Interest
hereunder.
     (j) Except as permitted by the Debentures, no Debtor will directly or
indirectly, consummate an Asset Sale (as such is defined in the Debentures).
     (k) Each Debtor shall keep and preserve its Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
     (l) Each Debtor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured
Parties’ security interest therein.
     (m) Each Debtor shall promptly execute and deliver to the Secured Parties
such further deeds, mortgages, fixture filings, assignments, security
agreements, financing statements or other instruments, documents, certificates
and assurances and take such further action as any Secured Party may from time
to time request and may in its sole discretion deem necessary to perfect,
protect or enforce its security interest in the

5



--------------------------------------------------------------------------------



 



Collateral or any additional collateral, including, without limitation, the
execution and delivery of separate mortgages and fixture filings, which shall be
satisfactory to the Secured Parties in their sole discretion for real or
personal property interest.
     (n) Each Debtor shall permit the Secured Parties and their representatives
and agents to inspect the Collateral at any time, with reasonable advance
notice, and to make copies of records pertaining to the Collateral as may be
requested by the Secured Parties from time to time.
     (o) Each Debtor shall take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of its Collateral other than as normal
and customary in the ordinary course of such Debtor’s business.
     (p) Each Debtor shall promptly notify the Secured Parties in sufficient
detail upon becoming aware of any attachment, garnishment, execution or other
legal process levied against its Collateral and of any other information
received by such Debtor which would have a material adverse effect on the value
of the Collateral, the Security Interest or the rights and remedies of the
Secured Parties hereunder.
     (q) All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of any Debtor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
     (r) Each Debtor shall, and cause it subsidiaries, if any, to, at all times
preserve and keep in full force and effect their respective valid existence and
good standing and any rights and franchises material to their businesses.
     (s) Each Debtor will not change its name, corporate structure, or identity,
or add any new fictitious name unless it provides at least thirty (30) days’
prior written notice to the Secured Parties of such change and, at the time of
such written notification, such Debtor provides any financing statements or
fixture filings necessary to perfect and continue perfected the perfected first
priority Security Interest granted and evidenced by this Agreement.
     (t) No Debtor may consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale without the consent of the Secured Parties which shall not be
unreasonably withheld.
     (u) No Debtor may relocate its chief executive office to a new location
without providing thirty (30) days’ prior written notification thereof to the
Secured Parties and so long as, at the time of such written notification, such
Debtor provides any financing statements or fixture filings necessary to perfect
and continue perfected the perfected first priority Security Interest granted
and evidenced by this Agreement.

6



--------------------------------------------------------------------------------



 



          4. Defaults. The following events shall be “Events of Default”:
     (a) The occurrence of an Event of Default (as defined in the Debentures)
under the Debentures;
     (b) Any representation or warranty of any Debtor in this Agreement shall
prove to have been incorrect in any material respect when made;
     (c) The failure by any Debtor to observe or perform any of its obligations
hereunder for (i) ten (10) days after delivery to all Debtors of notice of such
failure by or on behalf of a Secured Party if such failure is not able to be
cured, or (ii) thirty (30) days after delivery to all Debtors of notice of such
failure by or on behalf of a Secured Party if such failure is able to be cured
and the Debtor is diligently prosecuting such cure;
     (d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability hereof shall be
contested by any Debtor, or a proceeding shall be commenced by any Debtor, or by
any governmental authority having jurisdiction over any Debtor, seeking to
establish the invalidity or unenforceability thereof, or any Debtor shall deny
that any Debtor has any liability or obligation purported to be created under
this Agreement; or
     (e) The Debtors fail to obtain authorization for the transactions
contemplated in the Transaction Documents from the Pennsylvania Public Utilities
Commission within twenty (20) days after the Issuance Date (as defined in the
Debentures).
          5. Duty To Hold In Trust. Upon the occurrence and during the
continuance of an Event of Default, each Debtor shall, upon receipt of any
revenue, income or other sums subject to the Security Interest, whether payable
pursuant to the Debentures or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties (pro rata
in accordance with the principal amount of Debentures held by each) for
application to the satisfaction of the Obligations.
          6. Rights and Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, the Required Holders, acting through the
Agent (as defined below) on behalf of all Secured Parties, shall have the right
to exercise all of the remedies conferred hereunder and under the Debentures,
and all the rights and remedies of a secured party under the UCC, including,
without limitation, the following rights and powers:
     (a) The Required Holders, acting through the Agent, shall have the right to
take possession of the Collateral and, for that purpose, enter, with the aid and
assistance of any person, any premises where the Collateral, or any part
thereof, is or may be placed and remove the same, and each Debtor shall assemble
the Collateral and make it available to the Required Holders at places which the
Required Holders shall reasonably select, whether at such Debtor’s premises or
elsewhere, and make available to the Required Holders, without rent, all of such
Debtor’s respective premises and facilities for the

7



--------------------------------------------------------------------------------



 



purpose of the Required Holders taking possession of, removing or putting the
Collateral in saleable or disposable form.
     (b) The Required Holders, acting through the Agent, shall have the right to
operate the business of the Debtors using the Collateral and shall have the
right to assign, sell, lease or otherwise dispose of and deliver all or any part
of the Collateral, at public or private sale or otherwise, either with or
without special conditions or stipulations, for cash or on credit or for future
delivery, in such parcel or parcels and at such time or times and at such place
or places, and upon such terms and conditions as the Required Holders may deem
commercially reasonable, all without (except as shall be required by applicable
statute and cannot be waived) advertisement or demand upon or notice to the
Debtors or right of redemption of any Debtor, which are hereby expressly waived.
Upon each such sale, lease, assignment or other transfer of Collateral, the
Required Holders may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, free from and
discharged of all trusts, claims, right of redemption and equities of any
Debtor, which are hereby waived and released.
          7. Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder shall be applied first, to the
expenses of retaking, holding, storing, processing and preparing for sale,
selling, and the like (including, without limitation, any taxes, fees and other
costs incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations to each Secured Party,
and to the payment of any other amounts required by applicable law, after which
the Secured Parties shall pay to the Debtors any surplus proceeds. If, upon the
sale, license or other disposition of the Collateral, the proceeds thereof are
insufficient to pay all amounts to which the Secured Parties are legally
entitled, the Debtors will be liable for the deficiency, together with interest
thereon, at the rate of 18% per annum or the lesser amount permitted by
applicable law (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Required Holders to collect such deficiency. To the extent
permitted by applicable law, each Debtor waives all claims, damages and demands
against the Secured Parties arising out of the repossession, removal, retention
or sale of the Collateral, unless due to the gross negligence or willful
misconduct of the Secured Parties.
          8. Costs and Expenses. The Debtors agree to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by any Secured Party. The Debtors shall also pay all other
claims and charges which in the reasonable opinion of the Required Holders might
prejudice, imperil or otherwise affect the Collateral or the Security Interest
therein. The Debtors will also, upon demand, pay to the Required Holders the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of their counsel and of any experts and agents, which the Required
Holders may incur in connection with (i) the enforcement of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Debentures. Until

8



--------------------------------------------------------------------------------



 



so paid, any fees payable hereunder shall be added to the principal amount of
the Debentures and shall bear interest at the Default Rate.
          9. Responsibility for Collateral. Each Debtor assumes all liabilities
and responsibility in connection with all Collateral (except for such Collateral
that is perfected by possession or control and only to the extent such is in the
possession of a Secured Party or its agent), and the Obligations shall in no way
be affected or diminished by reason of the loss, destruction, damage or theft of
any of the Collateral or its unavailability for any reason.
          10. Security Interest Absolute. All rights of each Secured Party and
all Obligations of the Debtors hereunder shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guaranty, or any other security, for all or any of the
Obligations; (d) any action by the Required Holders to obtain, adjust, settle
and cancel in its sole discretion any insurance claims or matters made or
arising in connection with the Collateral; or (e) any other circumstance which
might otherwise constitute any legal or equitable defense available to any
Debtor, or a discharge of all or any part of the Security Interest granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of each Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations or bankruptcy. The Debtor expressly waives presentment, protest,
notice of protest, demand, notice of nonpayment and demand for performance. In
the event that at any time any transfer of any Collateral or any payment
received by any Secured Party hereunder shall be deemed by final order of a
court of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under the bankruptcy or insolvency laws of the United States, or
shall be deemed to be otherwise due to any party other than any Secured Party,
then, in any such event, the Debtors’ obligations hereunder shall survive
cancellation of this Agreement, and shall not be discharged or satisfied by any
prior payment thereof and/or cancellation of this Agreement, but shall remain a
valid and binding obligation enforceable in accordance with the terms and
provisions hereof. Each Debtor waives all right to require a Secured Party to
proceed against any other person or Debtor or to apply any Collateral which such
Secured Party may hold at any time, or to marshal assets, or to pursue any other
remedy. Each Debtor waives any defense arising by reason of the application of
the statute of limitations to any obligation secured hereby.
          11. Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Debentures have been made
in full or have been satisfied and all other Obligations have been paid or
discharged (excluding inchoate indemnity obligations and obligations under the
Warrants and Registration Rights Agreement). Upon such termination, each Secured
Party, at the request and at the expense of the Debtors, will file or authorize
the filing of any termination statement or similar statement with respect to any
financing statement or other security instrument executed and filed pursuant to
this Agreement.

9



--------------------------------------------------------------------------------



 



          12. Power of Attorney; Further Assurances.
     (a) Each Debtor authorizes the Required Holders, and the Agent acting
pursuant to the written instructions of the Required Holders, and does hereby
make, constitute and appoint the Agent, acting on behalf of and pursuant to the
written instructions of the Required Holders, and each of the Agent’s officers,
agents, successors or assigns with full power of substitution, as such Debtor’s
true and lawful attorney-in-fact, with power, in the name of the Required
Holders, the Agent or such Debtor, after the occurrence and during the
continuance of an Event of Default, (i) to endorse any note, checks, drafts,
money orders or other instruments of payment (including payments payable under
or in respect of any policy of insurance) in respect of the Collateral that may
come into possession of the Secured Party; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and
(v) generally, to do, at the option of the Required Holders, and at the expense
of the Debtors, at any time, or from time to time, all acts and things which the
Required Holders or the Agent acting on their behalf, deem necessary to protect,
preserve and realize upon the Collateral and the Security Interest granted
therein in order to effect the intent of this Agreement and the Debentures all
as fully and effectually as the Debtors might or could do; and each Debtor
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.
     (b) On a continuing basis, each Debtor will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction all such instruments, and take all such
action as may reasonably be deemed necessary or advisable, or as reasonably
requested by the Agent, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Required Holders the grant or perfection of a
perfected first priority security interest in all the Collateral under the UCC.
     (c) Each Debtor hereby irrevocably appoints the Required Holders and the
Agent acting on their behalf, as the Debtor’s attorney-in-fact, with full
authority in the place and instead of the Debtor and in the name of the Debtor,
from time to time in the Required Holders’ or the Agent’s discretion, to take
any action and to execute any instrument which the Required Holders or the Agent
may deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of such Debtor where permitted by law.

10



--------------------------------------------------------------------------------



 



          13. Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Secured Guaranty or
Securities Purchase Agreement as applicable .
          14. Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Required Holders shall have the right, in their sole discretion, to
pursue, relinquish, subordinate, modify or take any other action with respect
thereto, without in any way modifying or affecting any Secured Party’s rights
and remedies hereunder.
          15. Best Efforts for Licensed Collateral. Notwithstanding any other
provision contained herein or any of the other Transaction Documents, upon the
occurrence of an Event of Default, each Debtor hereby agrees that with respect
to any part of the Collateral which may require the consent of any third party
or third parties in order for such Debtor to transfer and/or convey its interest
in and to such Collateral to the Required Holders, as may be required in
accordance herewith, such Debtor agrees to and shall use its best efforts to
obtain such consents or approvals in as expedient manner as possible.
          16. Agency.
     (a) Appointment. The Required Holders by their acceptance of the benefits
of this Agreement, hereby designate DKR SOUNDSHORE OASIS HOLDING FUND LTD. as
their representative (the “Agent”) to act as specified herein. The Required
Holders shall by written consent from time to time as they shall deem
appropriate, authorize the Agent to take such action on their behalf under the
provisions of this Agreement and any other Transaction Document (as such term is
defined in the Debentures) and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Agent may perform any of its duties hereunder
by or through its agents or employees.
     (b) Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement. Neither the Agent nor any of
its partners, members, shareholders, officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such under this
Agreement or hereunder or in connection herewith or therewith, be responsible
for the consequence of any oversight or error of judgment or answerable for any
loss, unless caused solely by its or their gross negligence or willful
misconduct as determined by a final judgment (not subject to further appeal) of
a court of competent jurisdiction. The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of this
Agreement or any other Transaction Document a fiduciary relationship in respect
of any Debtor or any Secured Party; and nothing in this Agreement or any other
Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement or any other Transaction Document except as expressly set forth herein
and therein.

11



--------------------------------------------------------------------------------



 



     (c) Lack of Reliance on the Agent. Independently and without reliance upon
the Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
this Agreement, the Debentures or any of the other Transaction Documents.
     (d) Certain Rights of the Agent. Subject to this Agreement, the Agent shall
have the right to take any action with respect to the Collateral, on behalf of
all of the Secured Parties. To the extent practical, the Required Holders shall
provide the Agent with instructions with respect to any material act or action
(including failure to act) in connection with this Agreement or any other
Transaction Document, and the Agent shall be entitled to act or refrain from
acting in accordance with the instructions of the Required Holders; if such
instructions are not provided despite the Agent’s request therefor, the Agent
shall be entitled to refrain from such act or taking such action, and if such
action is taken, shall be entitled to appropriate indemnification from the
Secured Parties in respect of actions to be taken by the Agent; and the Agent
shall not incur liability to any person or entity by reason of so refraining.
Without limiting the foregoing, (a) no Secured Party shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting hereunder in accordance with the terms of this Agreement
or any other Transaction Document, and the Debtors shall have no right to
question or challenge the authority of, or the instructions given to, the Agent
pursuant to the foregoing and (b) the Agent shall not be required to take any
action which the Agent believes (i) could reasonably be expected to expose it to
personal liability or (ii) is contrary to this Agreement, the Transaction
Documents or applicable law.
     (e) Reliance The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, statement,
certificate, telex, teletype or

12



--------------------------------------------------------------------------------



 



telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by the proper person or entity, and, with respect
to all legal matters pertaining to this Agreement and the other Transaction
Documents and its duties thereunder, upon advice of counsel selected by it and
upon all other matters pertaining to this Agreement and the other Transaction
Documents and its duties thereunder, upon advice of other experts selected by
it. Anything to the contrary notwithstanding, the Agent shall have no obligation
whatsoever to any Secured Party to assure that the Collateral exists or is owned
by the Debtors or is cared for, protected or insured or that the liens granted
pursuant to this Agreement have been properly or sufficiently or lawfully
created, perfected, or enforced or are entitled to any particular priority.
     (f) Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Debtors, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their respective principal
amounts of Debentures, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Agent in performing its duties hereunder or under
this Agreement or any other Transaction Document, or in any way relating to or
arising out of this Agreement or any other Transaction Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent’s own gross
negligence or willful misconduct. Prior to taking any action hereunder as Agent,
the Agent may require each Secured Party to deposit with it sufficient sums as
it determines in good faith is necessary to protect the Agent for costs and
expenses associated with taking such action.
     (g) Resignation by the Agent.
     (i) (a) The Agent (A) may resign at any time or (B) upon it no longer being
a Holder, it must resign, by giving thirty (30) days’ prior written notice to
the Debtors and the Secured Parties or (b) if requested in writing by the
Required Holders, must immediately resign upon the appointment of a successor
Agent pursuant to clause (ii) below, from the performance of all its functions
and duties under this Agreement as Agent. Such resignation shall take effect
upon the appointment of a successor Agent pursuant to clauses (ii) and
(iii) below.
     (ii) Upon any such notice of resignation or as otherwise provided, the
Required Holders, shall appoint a successor Agent hereunder.
     (iii) If a successor Agent shall not have been so appointed within such
thirty (30) day period, the Agent shall then appoint a successor Agent who shall
serve as Agent until such time, if any, as the Required Holders appoint a
successor Agent as provided above. If a successor Agent has not been appointed
within such thirty (30) day period, the Agent may petition any court of
competent jurisdiction or may interplead the Debtors and the Secured Parties in
a proceeding for the appointment of a successor Agent, and all fees, including,
but not limited to, extraordinary fees associated with the filing of
interpleader

13



--------------------------------------------------------------------------------



 



and expenses associated therewith, shall be payable by the Debtors on demand.
     (h) Rights with respect to Collateral. Each Secured Party agrees with all
other Secured Parties and the Agent (i) that it shall not, and shall not attempt
to, exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and
(ii) that such Secured Party has no other rights with respect to the Collateral
other than as set forth in this Agreement and the other Transaction Documents.
Upon the acceptance of any appointment as the Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Agreement shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent.
          17. Miscellaneous.
     (a) No course of dealing between any Debtor and any Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder or under the Debentures shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.
     (b) All of the rights and remedies of each Secured Party with respect to
the Collateral, whether established hereby or by the Debentures or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.
     (c) This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
     (d) In the event any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity,

14



--------------------------------------------------------------------------------



 



prohibition or unenforceability without invalidating the remaining portion of
such provision or the other provisions of this Agreement and without affecting
the validity or enforceability of such provision or the other provisions of this
Agreement in any other jurisdiction.
     (e) No waiver of any breach or default or any right under this Agreement
shall be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
     (f) This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and assigns.
     (g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
     (h) All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York.
     EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
THE DEBENTURE (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, SHAREHOLDERS, EMPLOYEES OR AGENTS) SHALL BE
COMMENCED EXCLUSIVELY IN THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW
YORK.
     EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK, NEW YORK, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT OR THAT SUCH PROCEEDING
IS IMPROPER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF
PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A
COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH
EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN

15



--------------------------------------------------------------------------------



 



SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.
     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. IF EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY
PROVISIONS OF THIS AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL
BE REIMBURSED BY THE OTHER PARTY FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER
COSTS AND EXPENSES INCURRED WITH THE INVESTIGATION, PREPARATION AND PROSECUTION
OF SUCH PROCEEDING.
     (i) This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
[signature page follows]

16



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Pledge and
Security Agreement to be duly executed on the day and year first above written.
COMPANY:

                                  STARVOX COMMUNICATIONS, INC.    
 
                   
 
          By:        /s/ Thomas Rowley    
 
                   
 
              Name: Thomas Rowley    
 
              Title: Chief Executive Officer    
 
                    Address for Notice and Delivery:       With a copy to:      
           
 
       StarVox Communications, Inc.                     Wilson Sonsini Goodrich
& Rosati,    
 
       2728 Orchard Parkway                     Professional Corporation    
 
       San Jose, California 95134-2012                     650 Page Mill Road  
 
 
       Telephone:   (408) 625-2700                     Palo Alto, California
94304-1050    
 
       Facsimile:     (408) 943-0180                     Telephone:
   (650) 493-9300    
 
       Attention:      Thomas Rowley                     Facsimile:
     (650) 493-6811    
 
                        Attention:      Andrew Hirsch, Esq.    
 
                    PARENT:                
 
                                U.S. Wireless Data, Inc.    
 
                   
 
          By:        /s/ Thomas Rowley    
 
                   
 
              Name: Thomas Rowley    
 
              Title: Chief Executive Officer    
 
                    Address for Notice and Delivery:       With a copy to:      
           
 
       StarVox Communications, Inc.                     Wilson Sonsini Goodrich
& Rosati,    
 
       2728 Orchard Parkway                     Professional Corporation    
 
       San Jose, California 95134-2012                     650 Page Mill Road  
 
 
       Telephone:     (408) 625-2700                     Palo Alto, California
94304-1050    
 
       Facsimile:      (408) 943-0180          
          Telephone:     (650) 493-9300    
 
       Attention:      Thomas Rowley                     Facsimile:     
(650) 493-6811    
 
                        Attention:      Andrew Hirsch, Esq.    

[Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



GUARANTORS:

                                  Capital Telecommunications, Inc.    
 
                   
 
          By:        /s/ Thomas Rowley    
 
                   
 
              Name: Thomas Rowley    
 
              Title: Chief Executive Officer    
 
                    Address for Notice and Delivery:       With a copy to:      
           
 
       StarVox Communications, Inc.                     Wilson Sonsini Goodrich
& Rosati,    
 
       2728 Orchard Parkway                     Professional Corporation    
 
       San Jose, California 95134-2012                     650 Page Mill Road  
 
 
       Telephone:     (408) 625-2700                     Palo Alto, California
94304-1050    
 
       Facsimile:      (408) 943-0180                    Telephone:
    (650) 493-9300    
 
       Attention:      Thomas Rowley                     Facsimile:
     (650) 493-6811    
 
                        Attention:      Andrew Hirsch, Esq.    

[Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

                          DKR SOUNDSHORE OASIS HOLDING FUND LTD.    
 
               
 
      By:        /s/ Barbara Burger    
 
               
 
          Name: Barbara Buger    
 
          Title: Authorized Signatory    
 
                Address for Notice and Delivery:       With a copy to:          
        1281 East Main Street       McDermott Will & Emery LLP     Stamford, CT
06902       340 Madison Avenue     Telephone: (203) 324-8378       New York, New
York 10173     Facsimile: (203) 324-8488       Telephone: (212) 547-5400    
Attention: Rajni A. Narasi, Assoc. General       Facsimile: (212) 547-5444    
Counsel       Attention: Stephen E. Older, Esq.            
                  Meir A. Lewittes, Esq.    

[Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

                          SMH CAPITAL INC.      
 
               
 
               
 
      By:         /s/ Ben T. Morris    
 
               
 
          Name: Ben T. Morris    
 
          Title: Chief Executive Officer    
 
                Address for Notice and Delivery:       With a copy to:          
        SMH Capital, Inc.       SMH Capital, Inc.     600 Travis, Suite 3100    
  600 Travis, Suite 3100     Houston, TX 77002       Houston, TX 77002    
Telephone: (713) 224-3100       Telephone: (713) 224-3100     Facsimile:
(713)                           Facsimile: (713)                        
Attention: Chief Executive Officer       Attention: John Unger, Esq., General
Counsel                  

[Pledge and Security Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has duly executed the agreement as of
the day and year first above written.
SECURED PARTY:

                      TRINAD CAPITAL MASTER FUND, LTD.
 
           
 
      By:        /s/ Jay Wolf
 
           
 
          Name: Jay Wolf
 
          Title: Director
 
            Address for Notice and Delivery:       With a copy to:          
2121 Avenue of the Stars, Suite 1650       Mintz, Levin, Cohn, Ferris, Glovsky
Los Angeles, CA 90067       and Popeo, P.C. Telephone:                         
  Chrystler Center Facsimile: (310) 277-2741       666 Third Avenue, 25th Floor
Attention: Jay Wolf       New York, NY 10017         Telephone:
                             Facsimile: (212) 935-3115         Attention:
Kenneth R. Koch, Esq.

 